Order entered June 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00136-CV

     EVELYN MANCILLA AND SALES TAX INTERNATIONAL, LLC, Appellants

                                             V.

                          TAXFREE SHOPPING, LTD, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-07644

                                         ORDER
       Before the Court is appellants’ June 6, 2018 unopposed motion for an extension of time

to file a reply brief. We GRANT the motion and extend the time to June 13, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE